Citation Nr: 0919253	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-24 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for bilateral hearing loss, 
and if so may such claim be granted.

2.  Whether new and material evidence has been presented to 
reopen a service connection claim for tinnitus, and if so may 
such claim be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 5, 2004 by the 
Department of Veteran Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2003 rating decision denied service connection for 
bilateral hearing loss and tinnitus because there was neither 
any evidence of a current disability nor any nexus between 
the claimed conditions and the Veteran's military service.

2.  Evidence added to the record since the July 2003 rating 
decision relates to an unestablished fact necessary to 
substantiate the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, and raises a reasonable 
possibility of substantiating the claims.

3.  Bilateral hearing loss was not present during, or within 
a year after service, and the currently claimed hearing loss 
did not develop as a result of any incident during service, 
including exposure to noise.

4.  Tinnitus was not present during, or within a year after 
service, and the currently claimed tinnitus did not develop 
as a result of any incident during service, including 
exposure to noise.


CONCLUSION OF LAW

1.  Evidence added to the record since the July 2003 rating 
decision denying the Veteran's application for service 
connection for bilateral hearing loss and tinnitus is new and 
material and his claims are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  Tinnitus was not incurred in or aggravated by service and 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, 
set out VA's notice requirements upon receipt of a claim for 
benefits.  In response to these requirements, and to the 
appellant's July 2004 claim, letters from the RO dated in 
July 2004 and March 2005 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The Board also notes that the 
appellant has been informed through these letters of the 
definition of new and material evidence, and what evidence 
would be necessary to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Though these letters were not provided before the October 
2004 adjudication of the Veteran's claims, the Board finds 
that any such deficiency in the notice to the Veteran is 
harmless error, as the Veteran submitted evidence he believed 
would substantiate his claim, and adequate time was provided 
for the Veteran to submit additional evidence to the Board 
related to his claim (which he did).  Further, his various 
statements reflect his engagement in the claims process, such 
that the purpose of the notice requirements to ensure a fair 
adjudication has not been frustrated.  In view of this, any 
defect in the manner or timing of notification is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran has been provided a VA examination in relation to his 
claims, and relevant VA and private medical documentation 
related to his claim has been obtained.  Additionally, the 
appellant has not requested a hearing, and the Board does not 
have notice of any additional relevant evidence which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required and, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A. 

New and Material Evidence 

A July 2003 rating decision denied the Veteran's service 
connection claims for bilateral hearing loss and tinnitus, 
finding no evidence of a current disability or any nexus 
between any current disability and military service.  In 
making this decision, the RO considered the Veteran's service 
treatment records.  A private medical record was also 
obtained, but this was in connection with a claim that has 
not been placed in appellate status.  In this regard, it is 
noted that the veteran did not identify any places at which 
he was treated for either tinnitus or hearing loss, and 
specifically denied any treatment for hearing loss.  

In order to reopen these claims, the appellant must present 
or secure new and material evidence with respect to that 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For 
evidence to be new and material, it must be: 

...existing evidence not previously submitted to 
agency decision makers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

As it relates to both the Veteran's bilateral hearing loss 
and tinnitus claims, various pieces of evidence have been 
added to the record since the July 2003 rating action.  The 
additional evidence includes a March 2006 VA examination, a 
private audiological examination received in January 2005, 
and an October 2006 statement from a private doctor, all of 
which indicate the Veteran has current bilateral hearing 
loss.  Additionally, the March 2006 VA examination also 
indicates the Veteran has a current diagnosis of tinnitus.  

At the time of the July 2003 rating decision, the RO 
concluded in part that a chronic disability had not been 
shown.  The Veteran has now presented evidence related to 
this previously unestablished necessary element of his claim.  
Specifically, he has presented evidence which provides 
support for his contention that he has bilateral hearing loss 
and tinnitus.  The Board finds the newly submitted documents 
to be new and material evidence, within the meaning of 
38 C.F.R. § 3.156(a) and the claim for service connection is 
reopened.  

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as an organic disease of the nervous system, is manifest to a 
compensable degree within one year after separation from 
service the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that he was exposed to loud noises 
during military service.  Specifically the Veteran attributes 
his current hearing loss and tinnitus to his duties firing a 
40mm gun in combat.  This in service exposure forms the basis 
of the Veteran's claim that his current hearing loss and 
tinnitus are related to his military service.  

At the Veteran's entrance examination in February 1944 and 
his separation examination in May 1946, the Veteran scored 15 
out of 15 bilaterally on whispered voice test.  Essentially, 
the Veteran's ability to hear was approximately the same on 
separation as it had been on entrance.  Additionally, there 
is no mention of any problem with hearing loss or tinnitus at 
any point during service, and there is no medical evidence of 
hearing loss or tinnitus within a year after separation from 
service.  

The earliest reference of bilateral hearing loss appears more 
than fifty-nine years after service in a private audiological 
examination received by the VA in January 2005 (1946-2005).  
This private audiological examination, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
80
90
LEFT
15
20
25
35
55

Speech audiometry revealed speech recognition ability of 75% 
percent in the right ear and of 65% in the left ear.

Though this examination indicated, the Veteran experienced 
bilateral hearing loss, there is no indication of any 
diagnosis of tinnitus or any medical opinion as to what may 
have caused the Veteran's hearing loss.  

In March 2006, the veteran was provided a VA audiological 
examination.  At this time, the Veteran relayed his account 
of in-service noise exposure and indicated he experienced 
bilateral hearing loss since 1948, and tinnitus for the past 
30 to 35 years.  During this examination, the Veteran also 
reported a 2 year history of occupational noise exposure, 
while working as a machinist without ear protection.  

An authorized audiological examination performed at this time 
revealed, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
70
85
LEFT
20
25
20
25
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 84 in the left ear.

Based on the results of this audiological examination, the 
examiner diagnosed the Veteran with moderately-severe to 
severe mixed hearing loss in the right ear, mild 
sensorineural hearing loss in the left ear and tinnitus.  
After considering the audiological examination, and the 
Veteran's account of in service and post-service noise 
exposure, the examiner opined that the Veteran's "hearing 
loss and tinnitus [were] not caused by or a result of 
military noise exposure."  Referencing the Veteran's 
separation whispered voice exam, the examiner specifically 
stated that the Veteran "presents with [hearing] loss across 
the frequency range that would have clearly been noticeable 
and detected by such a rudimentary exam."  The examiner 
further opined that the Veteran's tinnitus and right ear 
mixed hearing loss were "not consistent with noise exposure 
but rather some otologic condition."  Additionally, the 
examiner opined that the hearing loss in the Veteran's left 
ear was consistent with the natural aging process.  

In support of his present claim, the Veteran submitted an 
October 2006 private audiological opinion from Dr. A Lozano.  
In this statement, Dr. Lazano indicates he reviewed the March 
2006 VA audiological examination and diagnosed severe sloping 
senserineural hearing loss, with greater hearing loss at 
higher frequencies.  Based on this information, the doctor 
opined that the pattern of the Veteran's hearing loss "could 
be compatible with prebycusis aggravated by a past history of 
noise exposure."  

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statements that his hearing loss and tinnitus 
are related to service; however, the Veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As such, the 
Veteran's opinion alone is insufficient to provide the 
requisite nexus between his in service noise exposure and his 
current hearing loss and tinnitus claim.  

The Board finds that the VA medical opinion, which weighs 
against the claim, has the most probative value.  The January 
2005 private audiological examination fails to provide any 
opinion concerning any possible cause of the Veteran's 
current hearing loss or tinnitus.  The October 2006 private 
medical opinion is written in purely speculative terms, and 
thus, does not rise to the level as would render it is as 
likely as not that in service noise exposure caused the 
Veteran's current hearing loss.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Essentially, the VA opinion that, the 
Veteran's hearing loss, is not related to service is more 
consistent with the lack of complaints for many years after 
service and accounts for the Veteran's post service history 
of working as a machinist without ear protection.  Moreover, 
the private opinion fails to provide a sufficient medical 
opinion linking the Veteran's hearing loss to military 
service, or otherwise explain the logic for the conclusion.  
Further, the January 2005 private opinion fails to link the 
Veteran's tinnitus to military service, making the negative 
VA medical opinion the only medical opinion on this issue.  

Therefore, the Board finds that the preponderance of the 
evidence shows that chronic hearing loss and tinnitus were 
not present during service, were not manifest within a year 
after separation from service, and are not attributable to 
any event or injury during service.  Accordingly, the Board 
concludes that hearing loss and tinnitus were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for bilateral hearing loss, but 
the reopened claim is denied.

New and material evidence has been presented to reopen a 
claim for service connection for tinnitus, but the reopened 
claim is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


